EXHIBIT CENTURY ALUMINUM COMPANY SUBSIDIARIES OF THE REGISTRANT COMPANY NAME STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION NAME UNDER BUSINESS IS CONDUCTED Berkeley Aluminum, Inc. Delaware Berkeley Aluminum, Inc. Century Aluminum of West Virginia, Inc. Delaware Century Aluminum of West Virginia, Inc. Century California, LLC Delaware Century California, LLC Century Kentucky, Inc. Delaware Century Kentucky, Inc. Century Bermuda I Limited Bermuda Century Bermuda I Limited Century Aluminum Holdings, Inc. Delaware Century Aluminum Holdings, Inc. Metalsco LLC Georgia Metalsco LLC Skyliner LLC Delaware Skyliner LLC NSA General Partnership Kentucky NSA GP Century Aluminum of Kentucky General Partnership Kentucky Century Aluminum of Kentucky, GP Hancock Aluminum LLC Delaware Hancock Aluminum, LLC Century Aluminum of Kentucky LLC Delaware Century Aluminum of Kentucky LLC Century Bermuda II Limited Bermuda Century Bermuda II Limited Nordural U.S. LLC Delaware Nordural U.S. LLC Nordural Helguvik ehf Iceland Nordural Helguvik ehf Nordural ehf Iceland Nordural ehf. St. Ann Bauxite Holdings Limited St. Lucia, West Indies St. Ann Bauxite Holdings Limited Century Louisiana, Inc. Delaware Century Louisiana, Inc. Century Aluminum Development LLC Delaware Century Aluminum Development LLC Century Aluminum Congo, S.A. Republic of Congo Century Aluminum Congo, S.A. Nordural Grundartangi ehf . Iceland Nordural Grundartangi ehf. Century Aluminum Asia Holdings Limited Hong Kong Century Aluminum Asia Holdings Limited Century Mincenco Holdings Limited St. Lucia Century Mincenco Holdings Limited
